Gaynor, J.:
The defendant let one room to Eeavy & Shook, attorneys at law, for an office. They occupied it, but let desk room therein to the plaintiff by the month. There were no partitions; the office was in common, except that each desk had its place. The defendant took summary proceedings against Eeavy & Shook under the landlord and tenant act, and they were dispossessed by a city marshal under the final order. At the same time the defendant removed the desk of the plaintiff, and his few other small chattels, the marshal declining to do so because he was not a party to the proceeding; and for being so dispossessed this action is brought for damages.
I do not think that the plaintiff had any tenancy or right *154apart from or outside of that of Reavy & Shook. He had no estate or interest in the real-estate. His position was no better than that of one with a room in a boarding or lodging house. He had to go out with them (Wilson v. Martin, 1 Den. 602; Smith v. Rector, 107 N. Y. p. 619).
Motion denied.